Examiner notes for the record that an examiner’s amendment to the claims was made in the previous notice of allowance issued 8/23/2021. 
The information disclosure statement (IDS) submitted on 11/23/2021 is being considered by the examiner.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for operation of a transmit point and base station in a cellular communications network.
Applicant's independent claims recite, inter alia, where the at least one parameter of the PRS that is the function of the cell portion identifier of the transmit point comprises the frequency-shift of the PRS and the function includes a modulo 6 operation performed on the cell portion identifier.
	Examiner has considered IDS filed 11/23/2021 and still finds the claimed features above are not taught in prior art.	
Accordingly, applicant's invention is allowed for these reasons and reasons cited in the notice of allowance issued 8/23/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMAIR AHSAN/Examiner, Art Unit 2647           
                                                                                                                                                                                             /Srilakshmi K Kumar/SPE, Art Unit 2647